Citation Nr: 1111266	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1953 to June 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

The Board remanded the case to the RO for further development in September 2010.  Development has been completed and the case is once again before the Board for review.


FINDING OF FACT

The competent and probative evidence of record does not establish that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities alone.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a July 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for a TDIU, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The July 2009 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private treatment records and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination to address his claim for a TDIU in August 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case included a review of the VA medical records; documents and considers the Veteran's complaints and symptoms; included an examination of the Veteran; and contains a discussion of the effects of the Veteran's service-connected disabilities on the Veteran's occupational and daily activities.  The Board notes, however, that the VA examiner did not provide an opinion with respect to whether the Veteran's service-connected disabilities alone would prevent him from obtaining and maintaining substantially gainful employment other than to note the effects of his service-connected and nonservice-connected disabilities on his usual occupation.  Accordingly, the Board remanded the case in September 2010 for a new VA examination to ascertain whether the Veteran is rendered unemployable due to his service-connected disabilities alone.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work,) citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran was scheduled for a November 2010 a VA examination.  The Veteran did not attend this examination, and no explanation has been provided for his failure to attend the scheduled VA examination.  The Board also notes that neither the Veteran nor his representative contend that an additional remand for an examination is necessary.  In a January 2011 response to a December 2010 supplemental statement of the case, the Veteran indicated that he had no other information or evidence to submit.  The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the foregoing, the Board finds that the agency of original jurisdiction substantially complied with the mandates of its remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

B. Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2010)

The Veteran is service connected for bilateral hearing loss, rated 40 percent disabling; a cold injury to the right foot, rated 30 percent disabling; a cold injury to the left foot, rated 30 percent disabling; residuals of a cold injury to the right upper extremity, rated 20 percent disabling; residuals of a cold injury to the left upper extremity, rated 20 percent disabling; and tinnitus, rated 10 percent disabling.  The Veteran is also service-connected for basal cell carcinoma as a residual of cold trauma and residuals of a cold injury to the left ear, both of which are assigned 0 percent (noncompensable) ratings.  He has a combined evaluation of 90 percent. The Board notes that because the Veteran's service-connected residuals of a cold injury result from a common etiology, they will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2010).  The Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities warrant such a rating during this time.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  

The next step is to determine whether the Veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15.  In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16(a).

Based on the available evidence from the claims file, the Board finds that it is not factually ascertainable that the Veteran is unemployable due to his service-connected disabilities alone.

In a VA Form 21-8940 received in July 2009, the Veteran reported that he last worked full-time in 1990 as a carpenter instructor; he indicated that he had completed four years of high school.  In a VA Form 21-8940 received in March 2010, the Veteran reported that in addition to four years of high school, he had two years of training as an apprentice carpenter. 

VA treatment records dated from 2009 to 2010 do not reflect any specific treatment for the Veteran's service-connected residuals of a cold injury to the upper and lower extremities, or for basal cell carcinoma of the left ear.  The Veteran wore hearing aids which he received at VA.

VA and private treatment records also show that the Veteran has several nonservice connected-disabilities which would have significant effects on his ability to obtain and maintain employment, to include senile dementia, diabetes mellitus type II, coronary artery disease, hypertension, sleep apnea, spinal stenosis, glaucoma, hiatal hernia, and esophageal reflux.

A March 2009 VA examination for the evaluation of the Veteran's residuals of a cold injury to the lower extremities and left ear shows that the Veteran reported intermittent burning pain in the tips of the toes which was worse in cold weather.   The Veteran was found to have severe cold sensitivity and tingling in the left and right feet.  He had severe loss of sensation in the left foot and mild loss of sensation in the right foot.  A sensory function examination of the left foot shows that the Veteran had absent vibration, light touch, pain sensation, and position sense.  A sensory function examination of the right foot was normal.  The Veteran had mild hallux valgus of the left foot with 15 degrees angulation.  He had partial loss of the left external ear.  The Veteran retired in 1993 due to his wife's health.  The Veteran's diagnoses included sensory loss in the left foot, cold injury to the left and right foot and left ear, hallux valgus of the left foot with 1st metacarpal phalangeal joint degenerative joint disease, chronic deformity of the second nail bilaterally, and basal cell cancer of the left ear with no evidence of recurrence.  The Veteran was not working at the time of the examination; however, his disabilities were noted to have mild to moderate effects on chores, shopping, recreation, and traveling; and severe effects on exercise and sports.  

An August 2009 VA general medical examination for individual unemployability included a review of the Veteran's VA medical records, but not his claims file.  The examiner noted that the Veteran was treated at VA for back pain, sleep apnea, hiatal hernia, esophageal reflux, hypertension, diabetes mellitus type II, decreased memory, and coronary artery disease.  The Veteran last worked as a teacher.  He left work in 1993 due to his wife's health.  A comprehensive physical examination was completed.  The Veteran did not report any symptoms in the left or right foot.  The Veteran was noted to have some loss of sensation in the left foot, with an otherwise normal foot examination.  A hand examination was normal.  The VA examiner noted that there was no evidence of recurrence of basal cell carcinoma in the left ear.  

The Veteran's nonservice-connected diagnoses were noted to include hypertension, diabetes mellitus type II, decreased memory consistent with senile dementia of Alzheimer's type, benign prostatic hypertrophy, and left hip trochanteric bursitis.  These nonservice-connected disabilities were noted to result in significant effects on occupational activities due to memory loss, decreased concentration, difficulty following instructions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, and pain.   

Service-connected tinnitus was noted to result in significant effects on occupational activities due to decreased concentration with difficulty following instructions.  Service-connected left foot sensory loss and basal cell cancer of the left ear with no evidence of recurrence were noted to result in significant effects on occupational activities due to decreased mobility, lack of stamina, and pain.  The VA examiner did not provide a specific opinion as to whether the Veteran would be unemployable due to the effects of his combined service-connected disabilities.  

An August 2009 VA audiological examination shows that the Veteran was not employed at the time of the examination.  It was noted that the Veteran's bilateral hearing loss and tinnitus would have an impact on occupational activities, described as hearing difficulty.  The VA examiner stated, however, that with amplification and reasonable accommodations, as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  The Veteran retired from construction and carpentry instruction in 1993 when his wife was very ill and he needed to take care of her. 

A January 2010 VA examination for the evaluation of the Veteran's residuals of a cold injury to the upper extremities show that the Veteran's disability resulted in symptoms of cold sensitivity, pain, and stiffness to the hands and fingers.  The Veteran took measures to avoid cold exposure with regard to the hands and fingers.  The Veteran's disability had remained stable since its onset.  The Veteran previously worked in construction and carpentry.  There was no loss of sensation or motor loss in the upper extremities on examination.  The Veteran was shown to have degenerative joint disease in the left hand, which was found to be unrelated to his service-connected residuals of a cold injury.  The VA examiner found that the Veteran's residuals of a cold injury to the upper extremities would have no significant effects on his usual occupation. 

Lay evidence has been provided by the Veteran in this case during the course of his VA examinations.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to his current symptomatology and with respect to his work history.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports given in conjunction with his VA examinations, and his symptomatology has also been considered by VA examiners in evaluating the effect of his service-connected disabilities on occupational employment.  

The Veteran is not currently working.  Evidence of record shows that the Veteran last worked as an instructor at the United Brotherhood of Carpenters and Joiners of America in 1993.  The Veteran reported that he stopped working to care for his wife.  It is not factually ascertainable that the Veteran's service-connected disabilities have rendered the Veteran unemployable.  Rather, the evidence shows that the Veteran's employability is now limited due to a combination of his nonservice-connected and service-connected disabilities.  VA treatment records do not reflect any complaints or treatment related to the Veteran's service-connected residuals of a cold injury.  The January 2010 VA examiner found that residuals of a cold injury to the upper extremities would have no significant effects on his usual occupation.  VA treatment records show that the Veteran uses hearing aids, and an August 2009 VA examination shows that with amplification and reasonable accommodations, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  There is no evidence of recurrence of basal cell carcinoma in the left ear shown by the record.  Service-connected residuals of a cold injury to the lower extremity are shown to result in significant effects on occupational activities due to decreased mobility, lack of stamina, and pain as evidenced by the assigned schedular ratings.  However, an August 2009 VA examination also shows that such disability would only have mild to moderate effects on chores, shopping, recreation, and traveling; and severe effects only on activities such as exercise and sports.  There is no competent and probative evidence that the Veteran would be unemployable due to manifestations of pain, cold sensitivity, decreased sensation, and lack of stamina in the lower extremities.  Overall, the medical evidence of record does not indicate that the Veteran's service-connected disabilities, even when considered together, are of such a severity that they would render the Veteran unemployable.  Instead, the evidence shows that the Veteran has significant nonservice-connected disabilities, to include hypertension, diabetes mellitus type II, decreased memory consistent with senile dementia of Alzheimer's type, benign prostatic hypertrophy, and left hip trochanteric bursitis, which would have a significant impact on the Veteran's ability to perform occupational activities due to memory loss, decreased concentration, difficulty following instructions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, and pain.   

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities alone.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


